EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350,AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 Pursuant to Section906 of the Sarbanes-Oxley Act of 2002, the undersigned officers of American Farmland Company (the “Company”) hereby certify to such officer’s knowledge that the Company’s Quarterly Report on Form 10-Q for the period ended March 31, 2016 (the “Report”), which accompanies this certificate, fully complies with the requirements of Section 13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934, as amended, and thatthe information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: May 16, 2016 /s/ Thomas S.T. Gimbel Thomas S.T. Gimbel Chief Executive Officer Date: May 16, 2016 /s/ Geoffrey M. Lewis Geoffrey M. Lewis Chief Financial Officer and Treasurer
